Thayer, J.,
concurring specially: This case addresses the issue of whether attorneys come within the scope of the New Hampshire consumer protection act. The consumer protection act does not specifically exempt attorneys; therefore, I must determine whether the phrase “trade or commerce,” RSA 358-A:2 (Supp. 1986), encompasses the conduct of attorneys and, if so, to what extent.
The consumer protection act makes it “unlawful for any person to use any unfair method of competition or any unfair or deceptive act or practice in the conduct of any trade or commerce within this state.” RSA 358-A:2 (Supp. 1986). RSA 358-A:3,1, exempts from the act “[t]rade or commerce otherwise permitted under laws as administered by any regulatory board or officer acting under statutory authority of this state or the United States.” RSA 358-A:l, II defines trade and commerce as activities “including] the advertising, offering for sale, sale, or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity, or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of this state.”
For assistance in construing the consumer protection act, we are expressly permitted by the statute to look to “the interpretation and construction given Section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)), by the Federal Trade Commission and the federal courts.” RSA 358-A:13. Moreover, “[l]ower federal courts have construed the [Federal Trade Commission] Act as jurisdiction-ally in pari materia with the Sherman Act.” Heslin v. Connecticut Law Clinic of Trantolo & Trantolo, 190 Conn. 510, 519, 461 A.2d 938, 942 (1983). Therefore, it is appropriate for us to consult cases decided under the Sherman Act for assistance in interpreting the language of the consumer protection act.
In Goldfarb v. Virginia State Bar, 421 U.S. 773 (1975), the United States Supreme Court addressed the question of whether a restraint of “trade or commerce” violated the Sherman Act when the restraint concerned the price-fixing activities of attorneys. The Court indicated that
*311“[i]t is no disparagement of the practice of law as a profession to acknowledge that it has [a] business aspect.... In the modern world it cannot be denied that the activities of lawyers play an important part in commercial intercourse, and that anticompetitive activities by lawyers may exert a restraint on commerce.”
421 U.S. at 788 (footnote omitted).
In light of the Supreme Court’s rejection of blanket special treatment for attorneys in the antitrust context, and pursuant to RSA 358-A:l, II, I agree that “the act’s prohibition against unfair or deceptive commercial activity applies to the commercial activities of attorneys . . . .” Rousseau v. Eshleman, 128 N.H. 564, 575, 519 A.2d 243, 251 (1986) (Johnson, J., dissenting).
The “commercial” aspects of attorneys’ activities, which would be subject to the act’s proscriptions, may be defined as the way in which “the price of legal services is determined, billed, and collected and the way a law firm obtains, retains, and dismisses clients.” Short v. Demopolis, 103 Wash. 2d 52, 61, 691 P.2d 163, 168 (1984). The “noncommercial” activities of attorneys, which would be beyond the reach of the act, are defined as “activities which constitute the ‘actual practice of law,’ [activities] requiring the professional judgment of an attorney based upon his or her legal knowledge and skill . .. .” Rousseau v. Eshleman, supra at 574, 519 A.2d at 250 (Johnson, J., dissenting). In addition, the consumer protection act provides consumers with protection from “[representation] that . . . services are of a particular standard, quality, or grade ... if they are of another” and the “[advertisement of] . . . services with intent not to sell them as advertised.” RSA 358-A:2, VII, IX.
Because I agree that the “commercial” aspects of attorneys’ activities are subject to the prohibitions of the consumer protection act, the question remains, whether the activities the plaintiff complains of fall within the act’s proscriptions. Count III of the plaintiff’s complaint states that the defendant made unfair and deceptive representations regarding the soundness of the investment, its income prospects and financing, and the benefits to be reaped by the plaintiff from the investment. The plaintiff alleges that these practices occurred in connection with the purchase and sale of the investment property and in the defendant’s performance of offering inyestment advice to the plaintiff.
Plaintiff’s Count III thus consists of claims that the defendant made misrepresentations, or inadequately performed activities which were within the realm of the “noncommercial” aspects of the practice of law. The plaintiff bases his complaint on actions of the *312defendant which occurred after he had been engaged as an attorney to perform investment services for the plaintiff. These activities make up the “actual practice of law.” They are activities requiring the defendant’s professional judgment as an attorney, based upon his legal knowledge and skill. See Rousseau v. Eshleman, 128 N.H. at 574, 519 A.2d at 250 (Johnson, J., dissenting).
The plaintiff has failed to allege a violation of the consumer protection act involving unfair or deceptive practices relative to the “commercial” aspects of the practice of law, specifically in this case the way in which the price of legal services was determined or billed, or the way in which the defendant obtained the plaintiff as a client. See Short v. Demopolis, 103 Wash. 2d at 61, 691 P.2d at 168. The plaintiff has not alleged that he reasonably relied on the defendant’s fraudulent or deceptive advertising, which caused him to engage the defendant’s services. Moreover, he has failed to base his claim on the deceptive nature of the fee arrangement, and openly conceded during oral argument that the “fee issue is more motivation[al], and to show the intent of the perpetrator as opposed to a specific violation.”
I concur in the denial of the attorney general’s motion for reconsideration. However, I would remand this case to the trial court for a new trial based on the plaintiff’s failure to allege grounds upon which relief under the consumer protection act may be granted. I need not address the attorney general’s interpretation of the provision of the act exempting trade or commerce “otherwise permitted under laws,” as neither party argues that the conduct complained of actually was permitted by a regulatory board or officer. The Bar Association’s challenge to the constitutionality of the act as applied to attorneys, based on the separation of powers doctrine, is without merit as I do not consider the consumer protection act as violative of this court’s power to regulate the practice of law. See Short v. Demopolis, 103 Wash. 2d at 62-66, 691 P.2d at 169-70.